Citation Nr: 0816901	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1986, with additional periods of active duty for training and 
inactive duty training indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for schizophrenia.  The Board reopened the claim in September 
2006, and remanded the case to the RO for further action 
which has since been completed.  


FINDINGS OF FACT

1.  Schizophrenia was not manifest in service and is 
unrelated to service.  

2.  Schizophrenia was not manifest to a degree of 10 percent 
within one year after separation from active service.  


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated in service, and 
psychosis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an August 2004 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  As the claim for service connection 
for schizophrenia has been reopened, any violations of notice 
required by Kent are harmless error.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006 and in September 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any 
deficiencies in VA's duties to notify the veteran concerning 
effective date or degree of disability for the service 
connection claim is harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, Social Security Administration 
records, VA medical records, and a VA examination report 
which contains a nexus opinion.  VA has satisfied its 
assistance duties.

Service connection

The veteran is claiming entitlement to service connection for 
schizophrenia.  Specifically, he contends that head trauma he 
sustained in service caused or contributed to his 
schizophrenia.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychosis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Records from the veteran's service period indicate that he 
sustained a closed head injury with a concussion at the time 
of a bicycle accident in June 1984.  He was treated privately 
at first.  He had been unconscious for about 5 minutes after 
the accident.  X-rays of his skull were normal.  Later he was 
sent to a service facility.  That facility reported that he 
had had no neurological deficits from his closed head injury 
and that his closed head injury was stable in late June 1984.  

On service examination in May 1989, the veteran was 
clinically normal psychiatrically and neurologically. He 
denied depression/excessive worry, and nervous trouble of any 
sort in a report of medical history completed at that time.

The post-service evidence includes VA clinical reports dated 
in December 1995, showing treatment for alcoholism.  In 
January 1996, he was hospitalized in a VA hospital for 
alcohol and substance abuse treatment.  On admission, he 
admitted to auditory hallucinations.  While in the hospital, 
his behavior and sleep patterns began to change.  He began to 
swear and to speak in an angry tone, and he accused his 
counselor of ignoring him.  Later he was found in a room by 
himself crying, and he admitted that he had been having 
hallucinations.  A CT scan of his head and an 
electroencephalogram were normal.  The diagnosis was 
schizophreniform disorder.  

VA clinical records dated from 1996 through 2004 continue to 
reflect treatment for schizophrenia and for substance abuse.  

In a VA psychiatry note dated in March 2006, the veteran 
complained of multiple problems with short term memory.  The 
psychiatrist expressed the belief that this could be related 
to the closed head injury which occurred in service.   

During the veteran's hearing before the undersigned in April 
2006, he indicated that when he was treated after his closed 
head injury in service, they did not say anything to him 
about schizophrenia.  According to the veteran, a VA doctor 
had verbally told him in about 2004 that there was a 
possibility that head trauma/concussion could cause a mental 
illness.  

The veteran received psychological testing, including for 
memory, as part of a VA mental disorders examination in March 
2007.  The veteran was known to have achieved the rank of E6 
in the army, had been a high school graduate, and had worked 
as an aviation mechanic, getting ratings for working on 
helicopter missile systems and taking a year long leadership 
course.  He reportedly became psychotic in 1993 or 1994, and 
continued to use alcohol heavily until entering a treatment 
program in 1993.  It was during that hospitalization that the 
veteran had his first episode of psychosis.  The history of a 
traumatic brain injury in about 1985 was also noted, with the 
veteran reporting being unconscious for about 5 or 10 minutes 
and then having amnesia for much of his hospital stay.  He 
stated that after the accident, he had been easily confused.  
However, he returned to duty and then spent a year in Korea, 
being promoted to E-4 during that year.  

The results of psychological testing suggested that the 
veteran's cognitive problems could be accounted for by the 
combined effects of schizophrenia and a pre-existing learning 
disability.  The examiner indicated that the veteran's 
history of functioning well after the head injury indicated 
that the head trauma h impair him significantly.  It appeared 
that the deterioration in functioning was more related to 
alcohol abuse in the late 1980's and 1990's, and the onset of 
his psychosis in 1993 or 1994.  The examiner concluded that 
the cognitive impairment demonstrated on psychological 
testing was most likely caused by schizophrenia and alcohol 
dependence and that his ability to function well on active 
duty after the head injury indicated that he did not have 
impaired memory caused by that head injury. 

The evidence indicates that the veteran's schizophrenia was 
not manifest in service or to a degree of 10 percent within 
one year of active service separation.  It was first 
diagnosed in 1996.  

Although the veteran has not expressly indicated that his 
psychiatric symptomatology has been continuous since active 
service, such is implied in his testimonial evidence.  In 
this regard, the Board notes that he is competent to report 
on his observable symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Again, there is no documented psychiatric treatment until 
1996, several years following his in-service bike accident in 
1984.  This absence of documented complaints or treatment for 
several years is more probative than his current recollection 
as to symptoms experienced in the distance past.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the above, continuity of symptomatology has not here 
been established here.  Moreover, no health care provider has 
indicated that his currently diagnosed schizophrenia is 
causally related to service.  Instead, the VA examiner in 
2006 indicated that it had its onset in 1993 or 1994, and 
there are no records diagnosing it prior to 1996.  While the 
veteran has cognitive impairment and one health care provider 
indicated in March 2006 that it could be related to his 
in-service closed head injury, the VA examiner in March 2007 
concluded that the veteran did not have memory impairment 
caused by the in-service head injury.  

The Board accepts the March 2007 examiner's opinion over the 
March 2006 health care provider's because the examiner 
reviewed the claims folder and considered the sequence of 
historical events and the results of psychological testing.  
See Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).  He stated that the veteran's ability 
to function well on active duty after the head injury 
indicated that he did not have impaired memory caused by that 
head injury.  

Regarding the veteran's argument that head trauma he 
sustained in service caused or contributed to his 
schizophrenia, since he is a layperson, his opinion on this 
medical matter is of no probative value.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
As far as the veteran's April 2006 testimony that a doctor 
had told him that head trauma/concussion could cause a mental 
illness, the court has held that "the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d. 1464 (Fed.Cir. 1997). 

Since schizophrenia was not manifest in service or to a 
degree of 10 percent within one year of service discharge, 
and the evidence indicates that it is unrelated to service, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for schizophrenia is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


